 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         VERONIKA KIM CARDENAS,                       CASE NO. C18-0782JLR

11                              Plaintiff,              ORDER GRANTING IN PART
                  v.                                    AND DENYING IN PART
12                                                      PLAINTIFF’S MOTION FOR A
                                                        CONTINUANCE OF
           CROWLEY MARITIME                             DEFENDANTS’ MOTION FOR
13
           CORPORATION, et al.,                         SUMMARY JUDGMENT
14
                                Defendants.
15
           This matter comes before the court upon Plaintiff Veronika Kim Cardenas’s
16
     motion for a Federal Rule of Civil Procedure 56(d) continuance of Defendants Intrepid
17
     Personnel & Provisioning, Inc., American Petroleum Tanks, LLC, Intrepid Ship
18
     Management, Inc., and Crowley Maritime Corporation’s (collectively, “Defendants”)
19
     motion for summary judgment. (MET (Dkt. # 23); see also MSJ (Dkt. # 20).) The court
20
     has reviewed the motion, Defendants’ response (Resp. (Dkt. #29)), the relevant portions
21

22


     ORDER - 1
 1   of the record, and the applicable law. Being fully advised, 1 the court GRANTS in part

 2   and DENIES in part Ms. Cardenas’s motion.

 3            Ms. Cardenas filed her suit on May 29, 2018 (Compl. (Dkt. # 1)), and on August

 4   1, 2018, the court set a trial date of November 11, 2019 (Sched. Order (Dkt. # 19)).

 5   Discovery closes on July 22, 2019, and the cut-off for dispositive motions is August 20,

 6   2019. (See id. at 1.)

 7            On February 26, 2019, Defendants filed an early motion for summary judgment.

 8   (See MSJ.) On March 7, 2019, Ms. Cardenas filed the present motion. (See MET.)

 9   Pursuant to Rule 56(d), Ms. Cardenas asks for a continuance of the deadline for her

10   response to Defendants’ motion for summary judgment “up to and including the

11   scheduled discovery cutoff of July 22, 2019.” (See id. at 1); see also Fed. R. Civ. P.

12   56(d).

13            Rule 56(d) provides, in pertinent part, that if a party shows that “for specified

14   reasons, it cannot present facts essential to justify its opposition,” the court may “defer

15   considering the motion” and “allow time to . . . take discovery.” See Fed. R. Civ. P.

16   56(d)(1), (2). Ms. Cardenas identifies five areas of discovery that she needs from

17   Defendants to respond effectively to Defendants’ motion. (See MET at 2.) To obtain this

18   discovery, she proposes (1) taking a Federal Rule of Civil Procedure 30(b)(6) deposition

19   on April 12, 2019, (2) issuing interrogatories, document requests, and requests for

20

21            1
              No party has asked for oral argument (see MET at 1; Resp. at 1), and the court does not
     consider oral argument to be helpful to its disposition of this motion, see Local Rules W.D.
22   Wash. LCR 7(b)(4).


     ORDER - 2
 1   admission, and (3) taking the deposition of a claims adjuster. (Id. at 4.) Ms. Cardenas’

 2   showing satisfies the requirements of Rule 56(d), and accordingly the court will grant her

 3   an extension of time to respond to Defendants’ motion for summary judgment. However,

 4   Ms. Cardenas does not need until the July 22, 2019, discovery cutoff to complete the

 5   discovery she proposes in her motion. Accordingly, the court grants her two additional

 6   months to complete her discovery and file her response to Defendants’ motion for

 7   summary judgment.

 8         Based on the foregoing, the court GRANTS in part and DENIES in part Ms.

 9   Cardenas’s motion (Dkt. # 23). The court DIRECTS the Clerk to renote Defendants’

10   Motion for Summary Judgment (Dkt. # 20) to Friday, May 17, 2019. Ms. Cardenas’

11   response to that motion is now due on or before Monday, May 13, 2019. The court

12   ORDERS the parties to cooperate in completing the discovery listed above regarding the

13   pending issues.

14         Dated this 13th day of March, 2019.

15

16                                                   A
                                                     JAMES L. ROBART
17
                                                     United States District Judge
18

19

20

21

22


     ORDER - 3
